Citation Nr: 1523497	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  12-25 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder disability.

2.  Entitlement to service connection for low back disability.  

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to February 2004.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In April 2015, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

In this case, the Board recognizes that the June 2012 rating decision also denied the issues of entitlement to higher disability evaluations for service-connected chondromalacia patella, left knee, chondromalacia patella, right knee, chronic arch strain, bilateral, and gastric ulcers.  In a June 2012 notice of disagreement, the Veteran stated that he disagreed with the denials of entitlement to service connection for his shoulder condition, back condition, and the denial of entitlement to a TDIU.  A July 2012 Statement of the Case (SOC) continued the denials of entitlement to service connection for low back condition, right shoulder condition, left shoulder condition, and entitlement to a TDIU.  A timely VA Form 9 was received by VA in September 2012, within one year of notification of the June 2012 rating decision.  The VA Form 9 shows that the Veteran stated that he wanted to appeal "All issues on the SOC."  He stated that all of his claimed conditions were looked at as initial injury and to please look at them as "a secondary disability to my service connected knees."  Even liberally construed, the Board finds that the communication from the Veteran does not represent a notice of disagreement with respect to the issues of entitlement to increased disability evaluations for the service-connected chondromalacia patella, left knee, chondromalacia patella, right knee, chronic arch strain, bilateral, and gastric ulcers.  See 38 C.F.R. § 20.201 (2014).  The Veteran's statement only addressed the issues listed on the SOC and asked that VA consider secondary service connection.  Cf. Gallegos v. Gober, 14 Vet. App. 50 (2000).  Subsequently, a June 2013 rating decision granted entitlement to service connection and assigned initial disability evaluations for right hip strain, left hip strain, limitation of motion based on painful motion, right hip strain, limitation of motion with pain, left hip strain, and assigned a higher disability evaluation of 30 percent for chronic arch strain, bilateral; plantar fasciitis bilateral; great toe arthritis bilateral, effective April 12, 2013.  VA did not receive communication from the Veteran within the one-year period following notification of the June 2013 rating decision that could be liberally construed as a notice of disagreement.  38 C.F.R. § 20.201.  Curiously, the AOJ issued Supplemental Statements of the Case in March 2014 and October 2014 and included the issues of entitlement to increased disability evaluations for chronic arch strain, bilateral; plantar fasciitis, bilateral; great toe arthritis, bilateral; limitation of motion based on painful motion, right hip strain; left hip strain; limitation of motion with pain, left hip strain; chrondromalacia patella, right knee; and chrondromalacia patella, left knee.  The Veteran did not appeal the issues, they were not discussed at the hearing before the undersigned VLJ, they were not certified to the Board for appellate review, and there was no communication from the Veteran that could be construed as disagreement with the assigned disability evaluations for his service-connected disabilities.  As a result, the Board finds that the issues are not in appellate status at this time.  

The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus have been raised by the record in an April 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence does not relate the Veteran's bilateral shoulder disability to active service and is against a finding that a bilateral shoulder disability was caused or aggravated by his service-connected disabilities.

2.  The most probative evidence does not relate the Veteran's low back disability to active service and is against a finding that a low back disability was caused or aggravated by his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral shoulder disability are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria for service connection for low back disability are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in March 2012 satisfied the duty to notify provisions with respect to service connection on a direct and secondary basis and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The Veteran's service treatment records, vocational rehabilitation records, and private medical treatment records were obtained and associated with the claims file.  The Veteran was provided a period of time following his hearing to submit additional evidence, but he did not do so.  During the pendency of his appeal, the Veteran was provided the opportunity to submit release forms with respect to any relevant medical treatment with respect to the disabilities on appeal.  He submitted a release form for private medical records from Dr. Michael Renier, which were obtained by VA and associated with the claims file.  He also submitted his own private medical records in November 2013.  While he may have sought treatment from other providers, he did not submit records or complete a release form.  VA's duty to assist is not a one-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, further development to obtain private records is not warranted.

In addition, adequate VA examinations and opinions were obtained with respect to the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In April 2012, the Veteran was provided a VA examination with respect to his bilateral shoulder disability.  The examiner provided a negative nexus opinion as to whether the Veteran's bilateral shoulder disability was related to or aggravated by his service-connected knee and feet disabilities.  The Veteran was not service connected for a hip disability at that time.  The examiner expressed a well-reasoned rationale for the opinion and the opinion is considered adequate.  In May 2014, the Veteran was provided a VA examination with respect to his bilateral shoulder disability and a VA examiner provided a medical opinion.  The examiner indicated that it was "less likely than not" that the claimed condition was incurred in or caused by the claimed in-service injury, event, or illness.  While the examiner mistakenly characterized the opinion in terms of direct service connection, in the rationale for the opinion, the examiner explained why the bilateral shoulder disability was not caused or aggravated by his service-connected disabilities.  The examiner provided a well-reasoned rationale regarding any causation or aggravation.  As a result, the Board finds that the VA examiner's opinion is adequate.  See Barr, id.  In addition, the Veteran was provided a VA examination in April 2012 with respect to his back.  The examiner at that time provided a medical opinion with respect to whether the Veteran's back disability was related to his service-connected knees and feet as he was not service-connected for a hip disability at that time.  The examiner provided a well-reasoned rationale for the opinion and the opinion is adequate.  VA obtained a new VA addendum opinion in September 2013.  The examiner opined that it was "less likely as not" that the lumbar spine degenerative disc disease was caused or aggravated by his service-connected knee, bilateral feet, and bilateral hip conditions.  The examiner included a rationale for the expressed opinion.  Accordingly, the Board finds that the examiner's opinion is adequate.  

The aforementioned VA examiners did not provide opinions as to whether the Veteran's claimed bilateral shoulder disability or low back disability were directly related to active service.  However, the Board finds that opinions regarding direct service connection are not required.  38 C.F.R. § 3.159 (c)(4) (2014).  The Veteran did not report any shoulder or back symptoms during active service and the service treatment records are absent for any complaints or documentation of a back or shoulder disability.  While the Veteran subsequently stated that he experienced symptoms since service, the Veteran was provided a VA general medical examination in February 2005 shortly after separation from active service and did not report any symptoms related to his spine or shoulders.  Thus, the Board does not find the Veteran credible with respect to his reports of an in-service injury or the onset of his symptoms.  A VA opinion as to direct service connection is not required and the duty to assist the Veteran has been satisfied.  See Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease). 

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.   See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Other Considerations

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned VLJ explained the issues on appeal and asked the Veteran regarding any treatment that he received.  Neither the Veteran nor his representative suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted when certain chronic diseases, including arthritis, become manifest to a degree of 10 percent within one year from the date of separation from service, notwithstanding there is no evidence of that disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439 (1995).

Service Connection for Bilateral Shoulder Disability

First, the Board will address service connection on a secondary basis.  

The evidence reflects current diagnoses of bilateral shoulder impingement syndrome and bilateral shoulder rotator cuff tendinopathy.  In this case, the Veteran has related his bilateral shoulder disability to the following service-connected disabilities: chondromalacia patella, left knee, chondromalacia patella, right knee, chronic arch strain, bilateral, plantar fasciitis bilateral, great toe arthritis bilateral, right hip strain, limitation of motion with pain, left hip strain, limitation of motion based on painful motion, right hip strain, and left hip strain.  The remaining question is whether the Veteran's bilateral shoulder disability was caused or aggravated by his service-connected disabilities.  38 C.F.R. § 3.310.

The Veteran was provided a VA examination in April 2012.  At that time, the examiner opined that the Veteran's condition was less likely caused or the result of his bilateral knee and foot conditions and there was no evidence for aggravation.  The examiner opined that the shoulder condition was more likely related to chronic laxity.  It was noted that the Veteran's ability to exercise with his knees would not limit his ability to exercise and keep his shoulders strong.  

The Veteran was provided another VA examination in May 2014.  The examiner opined that the claimed condition was "less likely than not" incurred in or caused by the claimed in-service injury, event, or illness.  While the examiner mistakenly characterized the opinion in terms of direct service connection, in the rationale for 

the opinion, the examiner explained why the disability was not caused or aggravated by his service-connected disabilities.  The examiner stated that there was no documented evidence from the Veteran's primary care physician or any orthopedic specialist that his service-connected bilateral hip, bilateral knees and bilateral foot conditions caused or permanently aggravated his bilateral shoulder condition beyond its normal progression.  The examiner stated that the Veteran reported that a service veteran representative told him his service-connected problems were causing inactivity and somewhat brought on his shoulder conditions.  The examiner stated that there was no evidence of his inactivity documented by orthopedics that his bilateral shoulder impingement/rotator cuff syndrome/tendinopathy were permanently aggravated by his bilateral hip, bilateral knee and bilateral foot condition.  It was noted that most rotator cuff problems or shoulder impingement were associated with overuse/overhead activity, bony changes in the shoulder itself, aging process, and previous shoulder injuries.  

The Board finds that the VA examiners' opinions are highly probative.  See Prejean v. West, 13 Vet. App. 444 (2000).  Specifically, the May 2014 VA examiner noted the relevant service-connected disabilities, review of the Veteran's claims file, noted the Veteran's contentions, listed the manifestations of his disability, and provided a negative opinion with supporting rationale.  As the most probative evidence does not relate the Veteran's bilateral shoulder disability to his service-connected disabilities, the Board finds that service connection on a secondary basis is not warranted.

The Board recognizes the Veteran's statements that his bilateral shoulder disability was caused or aggravated by his service-connected disabilities.  However, the Veteran is not considered competent to provide such an opinion as this is a complex medical question.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has not been shown to possess the requisite expertise or medical knowledge to express an opinion as to whether his bilateral shoulder disability was caused or aggravated by his service-connected disabilities.  Although he stated that he has been told that there is a connection between the two, he did not provide any evidence in support of that contention.  Again, the Board found the VA examiner's opinion to be the most probative as to whether the Veteran's bilateral shoulder disability was caused or aggravated by his service-connected disabilities.  

In light of the above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to secondary service connection.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not apply and the claim is denied.  38 U.S.C.A. § 5107(b).

In addition, the Board will address service connection on a direct-incurrence basis.  

The medical evidence shows that the Veteran has a current bilateral shoulder disability.  The May 2014 VA examination report shows diagnoses of bilateral shoulder impingement syndrome and bilateral shoulder rotator cuff tendinopathy 

Next, the Board finds that there is no probative evidence to suggest the incurrence of an in-service injury, disease, or event, with respect to the shoulders.  While a December 2011 private medical treatment record quoted the Veteran as having reported that his shoulder pain developed gradually ever since he was in the Army, records contemporaneous with service do not indicate any chronic symptoms or in-service injury.  Indeed, during his hearing before the undersigned VLJ, the Veteran testified regarding the circumstances of a fall that occurred during basic training.  He did not mention an injury to the shoulders.  An April 2012 VA examination report shows that the Veteran reported that his shoulder began bothering him a few years ago and he felt it was due to his back.  In addition, a February 2005 general medical examination report shows that the Veteran did not report any symptoms with respect to his shoulders.  See AZ v. Shinseki, 731 F.3d at 1315-18 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. at 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  Accordingly, the Board finds that the Veteran is not credible and the most probative evidence does not reflect any in-service injury or chronic shoulder symptoms since active service.  

Following separation from active service, the Veteran was examined in February 2005 and there was no mention or report of shoulder symptoms.  The first objective evidence related to shoulder symptoms is dated in 2011, years after his separation from active service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is no probative evidence to relate the Veteran's bilateral shoulder disability to active service.  Even construing the Veteran's general statements that his pain developed gradually ever since he was in the Army as a statement relating his disability to active service, the Board finds that the statements are not considered probative evidence of a relationship to active service.  As noted above, the Board finds that the most probative evidence does not reflect any in-service injury or chronic symptoms since service.  Further, the Board recognizes that a January 2012 private medical treatment record noted that the Veteran reported chronic back pain and shoulder pain.  In an assessment, the examining physician noted that the disabilities were "possibly posttraumatic associated with injury which occurred when he was in the military."  However, the examining physician's assessment was based on the Veteran's report of an in-service injury to the shoulders and back, which the Board has found to not be credible.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional).  As a result, the examining physician's assessment is not probative of a relationship between the Veteran's disability and active service.  

In sum, the most probative evidence does not reflect an in-service injury, disease, or event to relate the Veteran's current bilateral shoulder disability.   In light of the above, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  The claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  The evidence does not reflect arthritis within the first year from the date of separation from service.  Service connection on a presumptive basis is not warranted.

Service Connection for Low Back Disability

First, the Board will address service connection on a secondary basis.  

The record reflects a current diagnosis of degenerative disc disease at L5-S1.  The Veteran contends his low back disability is related to the following service-connected disabilities: chondromalacia patella, left knee; chondromalacia patella, right knee; chronic arch strain, bilateral, plantar fasciitis bilateral, great toe arthritis bilateral; right hip strain; limitation of motion with pain, left hip strain; limitation of motion based on painful motion, right hip strain, and left hip strain.  The remaining question is whether the Veteran's low back disability was caused or aggravated by his aforementioned service-connected disabilities.  38 C.F.R. § 3.310.

In a report of a VA medical examination in April 2012, the examiner indicated review of the claims file and examination of the Veteran.  The examiner opined that it was "less likely than not" that the claimed condition was proximately due to or the result of the Veteran's service-connected condition.  The rationale was that the Veteran's low back disability was less likely than not caused by the bilateral knee and foot condition and it was also not aggravated by them.  The examiner noted that the Veteran has not had significant abnormal gait to lead to a low back condition and there was no indication that the Veteran's low back condition was aggravated by any gait abnormality due to the Veteran's knees.  

A VA addendum opinion was obtained in September 2013.  The examiner opined that it was "less likely as not" that the Veteran's lumbar spine degenerative disc disease was caused or aggravated by his service connected bilateral knee, bilateral feet, and/or bilateral hip conditions.  The examiner stated that there was no definitive, clear evidence from review of orthopedic literature to suggest that an injury to a lower extremity would have any significant impact on the spine unless there was resultant major displacement of the center of gravity of the body while walking.  The Veteran had a documented normal gait over time.  Degenerative changes at the L5-S1 level were very common in individuals age 30 and older and it was the first level to begin exhibiting signs of age-related spine disease.  The examiner reviewed the claims file, noted relevant evidence, and provided supporting rationale for the expressed opinion.  

The Board finds that the VA examiners' opinions are highly probative.  The examiners noted review of the claims file and provided negative nexus opinions with supporting rationale.  In particular, the September 2013 VA examiner noted the relevant service-connected disabilities and addressed evidence related to the Veteran's gait.  See Prejean v. West, 13 Vet. App. 444 (2000).  As the most probative evidence does not relate the Veteran's low back disability to his service-connected disabilities, the Board finds that service connection on a secondary basis is not warranted.

The Board recognizes the Veteran's statements that his low back disability was caused or aggravated by his service-connected disabilities.  However, the Veteran is not considered competent to provide such an opinion as this is a complex medical question.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has not been shown to possess the requisite expertise or medical knowledge to express an opinion as to whether his low back disability was caused or aggravated by his service-connected disabilities.  Although he stated that medical professionals have noted a connection between the two, he did not provide any evidence in support of that contention.  Again, the Board found the VA examiners' opinions to be the most probative as to whether his low back disability was caused or aggravated by his service-connected disabilities.

In light of the above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to secondary service connection.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not apply and the claim is denied.  38 U.S.C.A. § 5107(b).

Next, the Board will address entitlement to service connection on a direct-incurrence basis.

Concerning evidence of a current disability, the VA examination reports reflect a diagnosis of degenerative disc disease at L5-S1.  

With respect to an in-service injury, disease, or event, the service medical treatment records are absent for any complaint or report of back symptoms.  While the Veteran testified that he fell during active service and injured his knees and his back, the service treatment records only document complaints of knee pain.  Further, the Veteran was examined in February 2005, shortly after separation from active service.  The examination report shows that there were no spine symptoms and his spine was clinically evaluated as normal.  The Board does not find it reasonable that the Veteran would be suffering from an in-service injury and/or symptoms and not report such when reporting knee symptoms.  See AZ v. Shinseki, 731 F.3d 1315-18 (Fed. Cir. 2013); Buczynski v. Shinseki, 24 Vet. App. at 224 (2011).  As a result, the Board does not find the Veteran credible with respect to his reports of an in-service injury.  

Following separation from active service, there is no objective evidence of symptoms until years later.  With respect to any assertions of continuity of symptomatology since active service, the service medical treatment records are absent for any symptoms or notations related to the low back.  While the Veteran testified that his back pain existed since an in-service fall, the only evidence in the service medical treatment records pertains to complaints of knee pain.  In addition, the Veteran was examined in February 2005, shortly after separation from active service.  The examination report noted that there were no spine symptoms and that his spine was normal.  The Board assigns greater probative value to the service medical treatment records and the post-service February 2005 VA examination report with respect to whether the Veteran had chronic symptoms since service and the Board does not find the Veteran's account regarding the onset of his back pain to be credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995);  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence, conflicting statements of the Veteran, and the significant time delay between the affiants' observations and the date on which the statements were written in weighing credibility).  

The Board recognizes the Veteran's statements that his disability is related to his active service.  He stated that his back pain began after his in-service fall.  While a lay person may be competent to describe lay-observable symptoms, that lay person is not competent to provide an opinion as to whether a low back disability is related to active service.  Again, the Board found that the Veteran's account with respect to the circumstances of his injury and onset of his pain is not credible.  The Board acknowledges the January 2012 private medical treatment record wherein the assessment noted that the disabilities were "possibly posttraumatic associated with injury which occurred when he was in the military."  However, the examining physician's assessment was based on the Veteran's reports of an in-service injury to the shoulders and back, which the Board has found to not be credible.  As a result, the examining physician's assessment is not probative of a relationship between the Veteran's disability and active service.  

In sum, the most probative evidence does not support the incurrence of an in-service injury, disease, or event.  In light of the above, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  The claim for service connection for low back disability must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  The evidence does not reflect arthritis within the first year from the date of separation from service.  Service connection on a presumptive basis is not warranted.



ORDER

Entitlement to service connection for bilateral shoulder disability is denied.

Entitlement to service connection for low back disability is denied.


REMAND

Concerning the issue of entitlement to a TDIU, the record contains VA opinions regarding the functional impact of each individual service-connected disability on the Veteran's ability to work.  However, the opinions are conclusory-only noting that the Veteran would be able to work a sedentary position.  Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311.  The statements provided by the VA examiners did not consider the Veteran's education, prior work history, and skills, all of which may additionally impact employability.  The record reflects that the Veteran completed his Associates degree and was currently in business school.  However, the Veteran's Vocational Rehabilitation Counselor submitted a letter in April 2012.  She stated that the long-term vocational outlook was not good for the Veteran and he was not capable of working at this time.  In addition, the Veteran's past work experience was primarily in fields involving physical labor, such as a driver and working at Home Depot.  

A TDIU is granted when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a).  In order to satisfy VA's duty to assist, the Board finds that a new VA medical opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to an appropriate VA examiner to obtain a medical opinion regarding the impact of the Veteran's service-connected disabilities on his employability.  A copy of this Remand and the entire claims file must be made available to and reviewed by the VA examiner.

Based on a review of the claims file, the examiner must discuss the functional impairment that the Veteran's service-connected disabilities, considered in combination, have on the Veteran's ability to secure or follow a substantially gainful occupation, consistent with his education and occupational experience.  In this respect, the examiner must elicit from the Veteran and record for clinical purposes, a full work and educational history.  When offering this opinion, the examiner should not consider the effects of age or any non-service connected disabilities.

A complete rationale must be provided for any opinion offered, and with respect to unemployability, the examiner is requested to explain what factors led to the opinion offered. 

2.  After completing the above, readjudicate the issue and determine whether a TDIU may be granted.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  Allow for a reasonable period for a response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


